Citation Nr: 0105519	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION
The veteran served on active duty from December 1961 to 
November 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  Thereafter, the veteran's file was transferred to 
the VA Regional Office (RO) in Roanoke, Virginia.

The appeal was docketed at the Board in 1999.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is, in addition to other reasons set forth below, required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).   

At the time of the veteran's death, the record does not 
reflect that service connection had been established for any 
disability.  The official death certificate reflects that the 
immediate cause of the veteran's death, at age 59 in April 
1998, was ventricular tachycardia, due to or as a consequence 
of cardiomyopathy.  The veteran apparently expired while at a 
hospital emergency room.  The appellant contends, in essence, 
that the veteran's fatal heart disease was etiologically 
related to an episode of "viral pneumonia" for which the 
veteran was hospitalized for "about 30 days" while in 
service.  Service medical records make no reference to such 
asserted period of hospitalization, though the veteran is 
shown to have been treated with "[t]etracycline" in response 
to an episode of pharyngitis.  In any event, the appellant 
avers that, apparently shortly before his death, the veteran 
was treated for cardiomyopathy at the VA Medical Center in 
Nashville, Tennessee, and that one or more VA physicians 
there had reportedly "told him" that his cardiomyopathy was 
related to his period of service.  However, the RO has not 
yet procured copies of any clinical records which may exist 
relative to the treatment rendered the veteran at the 
Nashville VA facility.  Further development to facilitate the 
acquisition of the same is, therefore, specified below.  In 
addition, the Board is also of the opinion that the RO should 
attempt to procure copies of any clinical records which may 
have been prepared in conjunction with apparently emergent 
treatment rendered the veteran at Sumner Regional Medical 
Center immediately prior to his death.  

The appellant has asserted that the veteran was hospitalized 
for viral pneumonia for approximately 30 days during service, 
in Germany.  The records of such hospitalization are not a 
part of the veteran's service medical records, nor do the 
veteran's service medical records support the assertion of 
inservice hospitalization.  Nevertheless, the RO should 
contact the National Personnel Records Center and request 
that records from the medical facility listed on the 
veteran's Health Record - Abstract of Service, DD Form 735 
during his European service be obtained.  All appropriate 
leads should be followed to obtain these records.

Finally, inasmuch as the appellant's remaining certified 
claim, i.e., that of entitlement to Chapter 35 Dependents' 
Educational Assistance, is potentially impacted by the 
resolution of her claim for service connection for the cause 
of the veteran's death (see 38 U.S.C.A. §§ 3500, 3501 (West 
1991)), the Board will defer consideration (if necessary) of 
the same pending the accomplishment of the development 
directed in the remand set forth hereinbelow.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
for the purpose of obtaining the name, 
address and date of treatment of all 
facilities/providers from which the 
veteran received treatment for heart 
disease since service, to include Sumner 
Regional Medical Center.  After securing 
the necessary release(es), the RO should 
obtain these records.  In addition, the 
appellant should be specifically advised 
of her opportunity to procure, and submit 
to the RO, a statement(s) from any VA 
physician who had treated the veteran for 
cardiomyopathy at the VA Medical Center 
in Nashville, Tennessee, who may have 
indicated to the veteran that such 
condition was related to his period of 
service.  Finally, the RO should take 
appropriate action to procure copies of 
all clinical reports that may exist 
relative to treatment rendered the 
veteran at any time at the VA Medical 
Center in Nashville, Tennessee.  

2.  The RO should contact the National 
Personnel Records Center and request that 
efforts be undertaken to obtain records 
of the reported inservice hospitalization 
of the veteran while he was serving in 
Germany.  Reference should be made to the 
veteran's Health Record - Abstract of 
Service, DD Form 735, to aid in the 
identification of the facility.  All 
appropriate leads should be followed.  
The RO should maintain in the claims 
folder a complete record of all efforts 
undertaken.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues on appeal.

5.  If either benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

